Citation Nr: 0526172	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
July 1970 and again from July 1976 to November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which resumed a 10 percent rating for 
anxiety disorder, effective January 2002.  The veteran 
disagreed with the 10 percent rating and the current appeal 
ensued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim have been obtained.  

2.  The veteran's anxiety disorder is productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or, symptoms controlled by continuous medication.  

3.  The veteran's anxiety disorder does not more nearly 
approximate occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).   




CONCLUSION OF LAW

The criteria for evaluation in excess of 10 percent for 
anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case and 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent letters to the veteran in 
August 2002, September 2003, and November 2003, which asked 
him to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letters also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran what he 
needed to show for an increased rating.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claim.  Moreover, the 
veteran was provided with the text of 38 C.F.R. § 3.159, from 
which the United States Court of Appeals for Veterans Claims 
(Court) took the fourth notification element, in the 
statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, although the August 2002 letter was later augmented by 
other letters and documents.  The Board concludes, however, 
that to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim. 
However, the Court recognized that a case-by-case evaluation 
might be warranted. The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above. The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  He underwent examination in connection with 
this claim in November 2002 and again in January 2004.  There 
are no known additional records to obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  

II.  Evaluation for Anxiety Disorder

Service connection was established for anxiety reaction by 
rating decision of December 1970.  A 10 percent evaluation 
was assigned, effective from July 1970.  In February 1972, 
the veteran sent a letter to VA indicating, in pertinent 
part, that he had reenlisted onto active duty, effective that 
same month.  The 10 percent rating was discontinued.  See 38 
C.F.R 3.654.  By rating decision of November 2002, a 
10 percent rating for anxiety disorder was resumed, effective 
January 2002.  This rating has been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  

Occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events), is to be 
evaluated as 30 percent disabling.  

Occupational and social impairment due to mild or transient 
symptoms which decreases work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or, symptoms controlled by continuous medication, is 
to be evaluated as 10 percent disabling .  38 C.F.R. § 4.130, 
Diagnostic Code 9400.  

After scrutinizing the evidence -- which consists of reports 
of VA psychiatric examination reports, VA outpatient 
treatment records, private treatment records, and personal 
hearing testimony-- it is the Board's conclusion that the 
veteran's symptoms remain most consistent with the schedular 
criteria for a 10 percent rating throughout the appeal 
period.  The evidence does not support an increased rating 
for anxiety disorder.  

In this regard, the evidence shows the presence of sleep 
disturbance, and anger episodes.  The veteran is also shown 
to suffer from depressed mood and anxiety.  He does not 
suffer from suicidal or homicidal ideation.  He is medicated 
for his anxiety disorder and he related that he is able to 
sleep when he takes his medication.  His speech is relevant, 
coherent, and logical.  His attention is good.  His affect 
has been described as constricted.  His insight and judgment 
are fair.  His attention, concentration, and memory are 
described as generally good.  However, he has also been 
described as having minimal memory difficulty when recalling 
very specific dates.  He does not have panic attacks.  A 
Board of VA examiners in January 2004  indicated that the 
veteran had never been hospitalized for his psychiatric 
condition and that his lack of employment was not the result 
of his psychiatric condition, but because he left his 
employment in Georgia to come home to take care of his 
father.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by continuous medication, as to establish no more 
than a 10 percent schedular evaluation, for the entire appeal 
period.  The evidence does not show occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, and recent 
events).  As such, the Board does not consider the disability 
picture presented to warrant a rating higher than 10 percent.  

The veteran has testified at two VA hearings in connection 
with his claim.  In September 2003, he says his condition has 
worsened, but also indicates that he is a college student and 
that keeping busy with his studies allows him to control 
himself and avoid rage.  At his hearing in May 2004, he 
relates that he takes medication which controls his symptoms.  
He also noted that while in Georgia, he was seen on an 
outpatient treatment basis at the Medical College of Georgia 
for care.  He now is seen by VA in an anger management group 
and also on an outpatient treatment basis.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A GAF score of 61 to 70 represents some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  A 51-60 rating indicates 
moderate symptoms, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning; e.g., having few 
friends or having conflicts with peers or co-workers.  A GAF 
score of 41 to 50 reflects a serious level of impairment, 
e.g., suicidal ideation, severe obsessive rituals, frequent 
shoplifting or serious impairment in social, occupational or 
school functioning, e.g., no friends, unable to keep a job.  
A GAF score of 31 to 40 reflects some impairment in reality 
testing or communication, e.g., speech is illogical at times, 
obscure or irrelevant, or major impairment in several areas 
such as work, school, family relations, judgment, thinking or 
mood, e.g., depressed man avoids friends, neglects family, 
and is unable to work.  See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF scores have been between 60 
and 75.  His most recent VA examination in January 2004, 
report showed the veteran's GAF was scored between 65 and 75.  
His most recent GAF on March 2004 VA outpatient treatment 
examination was 65.  This GAF score reflects  mild 
symptomatology, in line with the symptoms described in all 
the reports, and supporting no more than a 10 percent rating.  
The percentage evaluation is to be based on all the evidence 
that bears on occupational and social impairment.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  

In sum, the Board finds that an increased rating for anxiety 
disorder in excess of 10 percent is not in order.  


ORDER

An increased rating for anxiety disorder is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


